Case: 12-60217     Document: 00511988196         Page: 1     Date Filed: 09/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 14, 2012

                                     No. 12-60217                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BILLY WILLIAMS,

                                                  Plaintiff–Appellant
v.

HUNTINGTON INGALLS, INCORPORATED, also known as Northrop
Grumman Shipbuilding, Inc.,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:11-CV-153


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Billy Williams appeals the district court’s dismissal of his racial
discrimination lawsuit against his former employer, Huntington Ingalls, Inc.
(“HII”). We AFFIRM.
        Williams brought this suit on February 8, 2011, and HII moved for
summary judgment on October 14, 2011. Williams’ counsel twice obtained


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60217       Document: 00511988196         Page: 2     Date Filed: 09/14/2012



                                       No. 12-60217

extensions of the deadline to respond to HII’s motion, but never filed a response.
Instead, his counsel moved to withdraw on December 9, citing a previously
unknown conflict of interest. On December 19, the district court granted the
motion to withdraw and gave Williams forty-five days to retain substitute
counsel or notify the court of his intent to proceed pro se.
       Williams took no action in response to the court’s deadline, and on
February 6, 2012, HII moved to dismiss the suit for failure to prosecute.
Williams, proceeding pro se, failed to respond to either the summary judgment
motion or the motion to dismiss. On February 24, 2012, the district court
granted HII’s summary judgment motion and dismissed the lawsuit. Williams
now appeals, challenging the district court’s rulings with respect to both the
motion to withdraw and the motion for summary judgment.
       We first consider the merits of Williams’ claim.1 Williams alleged that HII
terminated him because he was African-American. In its motion for summary
judgment, however, HII presented evidence that Williams was terminated
because he allowed a subordinate to perform unauthorized welding work, which
resulted in a fire that caused extensive property damage. The district court
found that Williams could not make out a prima facie case of discrimination, as
he could not show that he “was replaced by someone outside his protected group
or was treated less favorably than other similarly situated employees outside the
protected group.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007);
see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). On appeal,
Williams contends that he could have established a prima facie case if given the
opportunity, and also could have shown that HII’s non-discriminatory reason for
termination was pretextual.


       1
        Williams brought suit pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., and 42 U.S.C. § 1981. Both claims are evaluated under the familiar McDonnell
Douglas framework. See Raggs v. Miss. Power & Light Co., 278 F.3d 463, 468 (5th Cir. 2002).

                                              2
   Case: 12-60217       Document: 00511988196          Page: 3    Date Filed: 09/14/2012



                                       No. 12-60217

       We find that the district court did not err in granting summary judgment.2
Williams never alleged that he was replaced by someone outside the protected
class, and no evidence in the record indicates that there were other HII
employees who were treated more favorably after committing similar infractions.
The record thus does not reflect a genuine dispute of material fact with respect
to the prima facie case of racial discrimination, and summary judgment was
therefore proper. Williams’ arguments to the contrary are unavailing. Because
the district court correctly determined that Williams failed to establish a prima
facie case, it was not required to consider whether HII’s non-discriminatory
reason for Williams’ termination was pretextual. See, e.g., Davis v. Dallas Area
Rapid Transit, 383 F.3d 309, 317 (5th Cir. 2004) (“To survive summary
judgment under McDonnell Douglas, the plaintiff must first present evidence of
a prima facie case of discrimination.”). Nor can Williams claim that he had an
inadequate opportunity to respond to HII’s motion, as he had over two months
in which to do so even after his attorneys withdrew from the case.3
       Williams further contends that the district court erred in granting his
attorneys’ motion to withdraw. We have explained that “[a]n attorney may
withdraw from representation only upon leave of the court and a showing of good
cause and reasonable notice to the client. The withdrawal of an attorney in a
given case is a matter entrusted to the sound discretion of the court and will be
overturned on appeal only for an abuse of that discretion.” Matter of Wynn, 889
F.2d 644, 646 (5th Cir. 1989) (citations and internal quotation marks omitted).


       2
       Contrary to Williams’ assertion, the district court granted only HII’s summary
judgment motion. It did not grant HII’s motion to dismiss or issue a default judgment.
       3
        Williams also faults the district court for granting summary judgment without holding
a hearing. A district court, however, is not required to hold hearings on summary judgment
motions. See FED. R. CIV. P. 56; see also Landry v. Zerangue, No. 02-30280, 2002 WL 31688813,
at *1 (5th Cir. Oct. 28, 2002) (“Courts need not hold oral arguments on motions.”) (citing
Arkwright-Boston Mfrs. Mut. Ins. Co. v. Aries Marine Corp., 932 F.2d 442, 445 (5th Cir. 1991)).

                                              3
   Case: 12-60217       Document: 00511988196          Page: 4     Date Filed: 09/14/2012



                                       No. 12-60217

The motion to withdraw that was filed in this case represented that a conflict of
interest had arisen between Williams and his attorneys, that Williams had
consented to the withdrawal, and that he had been advised of the motion and
provided with a copy thereof. The motion also certified that it was served upon
Williams. The district court granted the motion ten days after it was filed, thus
providing Williams a reasonable time in which to respond. The court then sent
directly to Williams a copy of its order granting the motion to withdraw. At no
time did Williams ever request a hearing. Williams has provided us with no
reason to disbelieve the representations made in the motion, nor does he explain
why the district court erred in failing to hold a hearing. The district court did not
abuse its discretion in granting the motion to withdraw.
       Finally, Williams asserts that his attorneys conspired with HII’s counsel
to commit a fraud on the court, in light of his attorneys’ allegedly deficient
performance in prosecuting his case. As this argument was not raised below and
lacks any basis in the record, we will not consider it further. Furthermore,
Williams may not obtain reversal based upon the allegedly deficient performance
of his counsel. See, e.g., Pryor v. U.S. Postal Serv., 769 F.2d 281, 288 (5th Cir.
1985) (“[I]t has long been held, particularly in civil litigation, that the mistakes
of counsel . . . are chargeable to the client . . . . [T]he proper recourse for the
aggrieved client . . . is to seek malpractice damages from the attorney.”) (citing
Link v. Wabash R.R. Co., 370 U.S. 626 (1962)).4
       AFFIRMED.




       4
         To the extent that Williams seeks to assert an ineffective assistance of counsel claim,
this claim is without merit. It is well established that the Sixth Amendment right to effective
assistance of counsel does not apply to civil cases. See Sanchez v. U.S. Postal Serv., 785 F.2d
1236, 1237 (5th Cir. 1986).

                                               4